

EXHIBIT 10.1
Lock-Up Agreement
 
THIS LOCK-UP AGREEMENT (this “Agreement”) is entered into as of March 15, 2010
among Yahia Gawad (the “Gawad”), CARDIOGENICS HOLDINGS INC. a Nevada corporation
(the “Company”), CardioGenics ExchangeCo Inc., an Ontario corporation
(“ExchangeCo”) and WeirFoulds LLP, as “trustee“, under the “Trust Agreement
described below.
 
WHEREAS, Gawad holds common stock of CardioGenics ExchangeCo Inc., an Ontario
corporation (“ExchangeCo”), which is indirectly wholly-owned by the Company,
which shares of common stock are exchangeable at any time into shares of the
Company’s common stock, par value $0.00001 (the “Company Common Stock”) on a
one-for-one basis in accordance with the terms of that certain Voting and
Exchange Trust Agreement (the “Trust Agreement”) dated July 6, 2009 among JAG
Media Holdings, Inc., ExchangeCo and Weirfoulds LPP and that certain Support
Agreement (the “Support Agreement”) dated July 6, 2009 between JAG Media
Holdings, Inc. and ExchangeCo (the “Exchangeable Shares”);
 
WHEREAS, the Company believes it is in the best interests of its stockholders to
establish an orderly trading market for shares of the Company Common Stock; and
 
WHEREAS, the Company and Gawad desire that Gawad refrain from (a) exchanging
such number of Exchangeable Shares held by Gawad as are exchangeable into
150,000,000 shares of Company Common Stock (the “Restricted Exchangeable
Shares”) (the Restricted Exchangeable Shares and the 150,000,000 shares of
Company Common Stock into which they are exchangeable are referred to
collectively as the “Restricted Securities”) and (b) selling the Restricted
Securities in order to encourage orderly trading in shares of the Company Common
Stock;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.           Lock-Up of Securities.
 
(a)           Gawad agrees that he will not (i) exchange any of the Restricted
Exchangeable Shares (an “Exchange”) prior to March 15, 2014 or (ii) offer to
sell, contract to sell, or otherwise sell, dispose of, loan, pledge or grant any
rights with respect to (collectively, a “Disposition”) the Restricted Securities
prior to March 15, 2014; provided, however, that nothing herein shall prevent
Gawad from (x) pledging the Restricted Securities as collateral to secure any
loan taken by Gawad in an arms length loan transaction or (y) transferring all
or any portion of the Restricted Securities to an immediate family member so
long as such family member agrees, in a writing acceptable to the Company, to be
bound by the terms and conditions of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)           The foregoing restriction is expressly intended to preclude Gawad
from engaging in any hedging or other transaction which is designed to or
reasonably expected to lead to or result in an Exchange or Disposition of
Restricted Securities during the lock-up period, even if the Restricted
Securities would be disposed of by someone other than Gawad.  Such prohibited
hedging or other transactions include any short sale or any purchase, sale or
grant of any right with respect to any Restricted Securities or with respect to
any security that includes, relates to or derives any significant part or its
value from the Restricted Securities.
 
(c)           Notwithstanding anything to the contrary in the Trust Agreement or
the Support Agreement, Gawad hereby authorizes ExchangeCo and Weirfoulds to take
all action deemed by them, in their sole discretion, to be necessary or
appropriate to enforce the lock-up provisions of this Agreement and agree and
consent to (i) the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the exchange or transfer of the Restricted
Securities except in compliance with this Section 1 (Lock-Up of Securities) and
(b) instructions being given to the appropriate officer or agent of ExchangeCo
and the “trustee” under the Trust Agreement prohibiting them from effectuating
any Exchange except in compliance with this Section 1 (Lock-Up of Securities).
 
(d)           In the event of a “Change-in-Control” of the Company during the
lock-up period, this Agreement and the lock-up restrictions hereunder shall
terminate and become of no further force and effect immediately upon the
effectiveness of such “Change-in-Control.” For purposes of this Agreement,
“Change-in-Control” shall mean (i) any acquisition of more than 50% of the
outstanding capital stock of the Company by any unrelated third party (“Third
Party“); (ii) any merger of the Company into any Third Party; or (iii) any
acquisition of substantially all of the assets of the Company by any Third
Party.
 
2.           Actions by ExchangeCo and Weirfoulds.
 
(a) Notwithstanding anything to the contrary in the Trust Agreement, WeirFoulds
agrees that it will not take any actions, as trustee under the Trust Agreement,
to effectuate an Exchange or Disposition of the Restricted Securities except in
compliance with this Section 1 (Lock-Up of Securities).
 
(a) Notwithstanding anything to the contrary in the Trust Agreement or the
Support Agreement, ExchangeCo agrees that it will not take any actions to
effectuate an Exchange or Disposition of the Restricted Securities except in
compliance with this Section 1 (Lock-Up of Securities).
 
3.           Attorney’s Fees.
 
If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.
 
4.           General.
 
4.1           Governing Law.  This Agreement will be construed in accordance
with and governed by the laws of the Province of Ontario, Canada, without giving
effect to the conflict of law principles of such province.

 
2

--------------------------------------------------------------------------------

 
 
4.2           Successors and Assigns.  Except as otherwise expressly provided in
this Agreement, this Agreement will be binding on, and will inure to the benefit
of, the successors and permitted assigns of the parties to this
Agreement.  Nothing in this Agreement is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights or
obligations under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
4.3           Notices.  All notices and other communications required or
permitted hereunder will be in writing and will be delivered by hand or sent by
overnight courier, fax or e-mail to:
 
if to the Company:


CardioGenics Holdings Inc.
6295 Northam Drive
Mississauga, Ontario L4V 1W8
Fax: 1.905.673.9865
E-Mail: ygawad@cardiogenics.com
Attention: Dr. Yahia Gawad, CE
 
if to ExchangeCo:


CardioGenics ExchangeCo Inc.
6295 Northam Drive
Mississauga, Ontario L4V 1W8
Fax: 1.905.673.9865
E-Mail: lsterling@cardiogenics.com
Attention: Linda J. Sterling, Corporate Secretary
 
if to WeirFoulds:
 
WeirFoulds LLP
1600-130 King Street West
The Exchange Tower
Toronto, Ontario M5X 1J5
Fax: 1.416.365.1876
E-Mail: bvu@weirfoulds.com
Attention: Binh Vu, Partner
 
if to Gawad:


c/o CardioGenics Inc.
6295 Northam Drive
Mississauga, Ontario L4V 1W8
Fax: 1.905.673.9865
E-Mail: ygawad@cardiogenics.com
Attention: Dr. Yahia Gawad

 
3

--------------------------------------------------------------------------------

 


Each party may furnish an address substituting for the address given above by
giving notice to the other parties in the manner prescribed by this Section
3.3.  All notices and other communications will be deemed to have been given
upon actual receipt by (or tender to and rejection by) the intended recipient or
any other person at the specified address of the intended recipient.
 
4.4           Severability.  In the event that any provision of this Agreement
is held to be unenforceable under applicable law, this Agreement will continue
in full force and effect without such provision and will be enforceable in
accordance with its terms.
 
4.5           Construction.  The titles of the sections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.  Unless the context of this Agreement clearly requires
otherwise: (a) references to the plural include the singular, the singular the
plural, and the part the whole, (b) references to one gender include all
genders, (c) “or” has the inclusive meaning frequently identified with the
phrase “and/or,” (d) “including” has the inclusive meaning frequently identified
with the phrase “including but not limited to” or “including without
limitation,” and (e) references to “hereunder,” “herein” or “hereof” relate to
this Agreement as a whole.  Any reference in this Agreement to any statute,
rule, regulation or agreement, including this Agreement, shall be deemed to
include such statute, rule, regulation or agreement as it may be modified,
varied, amended or supplemented from time to time.
 
4.6           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Agreement and supersedes all prior or contemporaneous agreements and
understandings other than this Agreement relating to the subject matter hereof.
 
4.7           Amendment and Waiver.  This Agreement may be amended only by a
written agreement executed by the parties hereto.  No provision of this
Agreement may be waived except by a written document executed by the party
entitled to the benefits of the provision.  No waiver of a provision will be
deemed to be or will constitute a waiver of any other provision of this
Agreement.  A waiver will be effective only in the specific instance and for the
purpose for which it was given, and will not constitute a continuing waiver.
 
4.8           Counterparts.  This Agreement may be in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.
 

 
COMPANY
     
CARDIOGENICS HOLDINGS INC.
     
By:
/s/
   
Name: Yahia Gawad
   
Title: Chief Executive Officer
     
CARDIOGENICS EXCHANGECO INC.
     
By:
/s/
   
Name: Linda J. Sterling
   
Title: Corporate Secretary
       
WEIRFOULDS LLP
     
By:
/s/
   
Name: Binh Vu
   
Title: Partner
         
/s/
   
Yahia Gawad


 

--------------------------------------------------------------------------------

 